DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement between species I(a) and II, as set forth in the Office action mailed on 1/2/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 1/2/2020 is partially withdrawn.  Claims 9-10, directed to species II, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 11-20, directed to invention II, remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

This application is in condition for allowance except for the presence of claims 11-20 directed to invention non-elected without traverse.  Accordingly, claims 11-20 have been cancelled.

Allowable Subject Matter
Claims 1-2, 4-5 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Yu, discloses a light-emitting diode package, comprising: a carrier structure; a patterned conductive layer, disposed on the carrier structure; at least one chip, disposed on the carrier structure, wherein the chip is disposed on the patterned conductive layer, and an active surface of the chip physically contacts the patterned conductive layer; a dielectric layer, disposed on the carrier structure, and encapsulating the chip and the patterned conductive layer; a plurality of first conductive vias, penetrating through the dielectric layer, and electrically connected to the patterned conductive layer; a build-up circuit structure, disposed on the dielectric layer, and electrically connected to the first conductive vias; at least one device die, disposed on the build-up circuit structure, wherein the build-up circuit structure comprises at least one circuit layer, at least one first dielectric layer and at least one first conductive hole, wherein the circuit layer and the first dielectric layer are sequentially stacked on the dielectric layer, the first conductive hole penetrates through the first dielectric layer and .



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811